Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3-30-20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants amendment to the specification incorporating applicants European application by reference was not present on the filing date (that of the international case) and is therefore new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
          Claim 22 recites “weight molecular weight”. Correction is needed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (US 20060094826) in view of Peiffer et al. (US 6071598).
Datta discloses a composition containing as much as about 95% isotactic polypropylene (termed “first polymer component” by Datta) and the remainder an ethylene propylene copolymer (termed “second polymer component” by Datta)containing as little as 4% ethylene and the remainder propylene (abstract; paragraphs 9 and 11). Note that the second polymer component may have a melting 
Applicants’ characteristic of claim 1 is not disclosed.
The secondary reference discloses a highly isotactic polypropylene having a heptane insoluble fraction of 0.5-0.005%, and presumably less for cold solvent solubility as in claim 20 (column 4, lines 37-47). While the hexane soluble is not disclosed for the primary reference, applicants’ method uses refluxing solvent and as the boiling point of heptane is substantially higher than hexane, it would be expected by those skilled in the art that the hexane solubles would be lower and thus those skilled in the art would recognize that applicants characteristic was inherent in Peiffer. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the isotactic polypropylene of Peiffer as the isotactic polypropylene of the primary reference since the primary reference requires a highly isotactic polypropylene and the secondary reference supplies this need and further motivated by the expectation of excellent mechanical properties as disclosed by Peiffer at column 4, lines 58-61, absent any showing of surprising or unexpected results. Regarding claim 17, note that the level .

Claim 23 is  rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (US 20180155538) in view of Peiffer et al. (US 6071598), cited and for the reasons set out above  and as evidenced by Cheng et al. (US 20180155538).
The Office’s position that claim 16 from which claim 23 depends would have been obvious to a practitioner having ordinary skill in the art prior to the time of filing in view of Datta and Peiffer is set out above and is not repeated here. The primary reference does not disclose any polypropylene densities as in claim 23. However, Cheng discloses that even highly crystalline isotactic polypropylene has densities as low .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (US 20180155538) in view of Peiffer et al. (US 6071598), cited and for the reasons set out above  and Perick et al.  (US 20160059514).
While the primary reference discloses films, nothing about biaxial orientation is disclosed. However, note paragraph 37 of Perick where biaxial orientation improves mechanical and optical properties. Hence, it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to biaxialy orient the films of the primary reference as taught by Perick in order to improve mechanical and optical properties of the films of the primary reference absent any showing of surprising or unexpected results.
Claims 16, 19, 24 26-29  are rejected under 35 U.S.C. 103 as being unpatentable over Hoya et al. (US 20070251572)  in view of Peiffer et al. (US 6071598), cited and for the reasons set out above.
Hoya discloses a composition containing as much as 90 % of a polypropylene containing over 95% of an isotactic pentad fraction (abstract; paragraph 279) and 9-98% of a propylene ethylene copolymer with melting point of not higher than 100 
Applicants’ characteristic of claim 1 is not disclosed.
The secondary reference discloses a highly isotactic polypropylene having a heptane insoluble fraction of 0.5-0.005%, and presumably less for cold solvent solubility as in claim 20 (column 4, lines 37-47). While the hexane soluble content is not disclosed for the primary reference, applicants’ method uses refluxing solvent and as the boiling point of heptane is substantially higher than hexane, it is expected that the hexane solubles would be lower and thus those skilled in the art would recognize that applicants characteristic was inherent in Peiffer. It would have been obvious to practitioner having an ordinary skill in the art prior to  the time of filing to use the isotactic polypropylene of Peiffer as the isotactic polypropylene of the primary reference since the primary reference requires a highly isotactic polypropylene and the secondary reference supplies this need and further motivated by the expectation of excellent mechanical properties as disclosed by Peiffer at column 4, lines 58-61 of the secondary reference  absent any showing of surprising or unexpected results.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hoya et al. (US 20070251572) in view of Peiffer et al. (US 6071598), cited and for the reasons set out above and Gownder et al (US 20060202377).
The primary reference does not disclose how to make their fibers. However, Gownder discloses at paragraph 9 that this may be accomplished by melt spinning. Hence it would have been obvious to practitioner having an ordinary skill in the art prior .
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
1-18-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765